Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered July 24, 2003, convicting him of robbery in the first degree, robbery in the second degree, and grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s arguments regarding alleged improper summation remarks are unpreserved for appellate review (see CPL 470.05 [2]; People v Tonge, 93 NY2d 838, 839-840 [1999]; People v Dien, 77 NY2d 885, 886 [1991]). In any event, the challenged remarks constituted fair comment on, or reasonable inferences drawn from, the evidence, or were harmless error (see People v Johnson, 3 AD3d 581, 582 [2004]; People v Adamo, 309 AD2d 808, 809-810 [2003]; cf. People v Ashwal, 39 NY2d 105, 109-110 [1976]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s contentions that his confrontation rights were violated under Crawford v Washington (541 US 36 [2004]), that his trial should have been severed from the codefendants’ trial because of antagonistic defenses, and that the consciousness of guilt charge was unbalanced and violated his right to remain silent, are unpreserved for appellate review and we decline to reach them in the exercise of our interest of justice jurisdiction. The defendant’s argument, raised in his supplemental pro se brief, that his counsel was ineffective for failing to present certain defenses is based on matter dehors the record and may not be considered on this appeal (see People v Aguirre, *623304 AD2d 771 [2003]). The defendant’s remaining contentions raised in his supplemental pro se brief are without merit. Crane, J.E, Goldstein, Luciano and Covello, JJ., concur.